—In consolidated tax certiorari proceedings pursuant to Real Property Tax Law article 7, to review certain, real property tax assessments for the tax years commencing 1989-1990 to 1995-1996, the Board of Assessors, the Assessor of the Town of Orangetown, the Board of Assessment Review, and the intervenor Nanuet Union Free School District appeal, by permission, from an order of the Supreme Court, Rockland County (Williams, J.H.O.), dated October 20, 1997, which, inter alia, denied additional discovery.
Ordered that the order is affirmed, with costs.
The trial court has broad discretion to supervise discovery, and the exercise of that discretion should be accorded great deference on appeal, especially in a special proceeding such as the instant one where the Legislature has specifically given the court greater control over disclosure than is usual (see, CPLR 408; Matter of General Elec. Co. v Macejka, 117 AD2d 896, 897). Inasmuch as the Judicial Hearing Officer has presided over discovery in these tax assessment proceedings since 1996, he is in the best position to determine what information is material and necessary to the defense and where, as here, the record supports his determination, it should not be disturbed (see, Jackson v Dow Chem. Co., 214 AD2d 827, 828). Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.